DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim set is objected to because numbering is incorrect as claim 11 is missing.  
Claim Interpretation - 35 U.S.C. 112(f)
Claims 1 and 3 recite limitations that include the word “means” but do not invoke 35 U.S.C. 112(f).
Claim 1 recites the following limitations:
“the filter element is formed purely by means of a structure of the cover element produced through deforming or reforming of the cover element” in lines 16–17 of the claim; and

“wherein a purely mechanical connection between one of the cover elements and the at least one filter bellows is formed purely by means of a structure of the cover element produced through deforming or re-forming of the cover element”—in lines 19–21 of the claim.

These limitations do not invoke 35 U.S.C. 112(f) even though they use the term “means.”  This is because the limitations describe the structure of the “means” as it is produced by deforming or re-forming the cover element.  



Claim 1 also recites the limitation:
“securing the at least one filter bellows to the cover element by a purely mechanical means without use of adhesives or sealants” in lines 33–34 of the claim.

This limitation does not invoke 35 U.S.C. 112(f) even though it uses the term “means.”  This is because it is not written in the format of means-plus-function.
Claim 3 recites the following limitation:
“the respective filter bellows being spaced apart from one another by means of at least one spacer.”

This limitation does not invoke 35 U.S.C. 112(f) even though it uses the term “means.”  This is because the limitation provides the structure of the “means” which is “at least one spacer.”  A spacer is a structural term that takes the name from the function it performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(B).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites:
“1.  A filter element for installation in a housing, comprising: 
at least one substantially hollow cylindrical filter bellows of a non-woven fabric wound around a support tube, the at least one hollow cylindrical filter bellows for separating liquid from aerosol; and… 
wherein the axial compression is formed by welding a member selected from the group consisting of at least one of a support tube and a tension anchor and a mechanical connection to at least one of the cover elements; and…”

Claim 1 is indefinite because it is unclear if the first description of “a support tube” is the same as the second recitation of “a support tube.”  For the purpose of examination, these two elements are the same.
Claim 1 also recites:
“1.  A filter element for installation in a housing, comprising…
two cover elements designed to cover axial end regions of the at least one filter bellows, 
wherein the axial end regions of the at least one filter bellows are each pressed against the cover element by an axial compressing force, 
wherein the at least one filter bellows is fixed in the axial direction; and 
a respective sealing zone is formed between the at least one filter bellows and the cover element, 
wherein the axial compression is formed by welding a member selected from the group consisting of at least one of a support tube and a tension anchor and a mechanical connection to at least one of the cover elements; and 
the filter element is formed purely by means of a structure of the cover element produced through deforming or reforming of the cover element, with the structure of the cover element being designed to clamp the filter bellows on the cover element, 
wherein a purely mechanical connection between one of the cover elements and the at least one filter bellows is formed purely by means of a structure of the cover element produced through deforming or re-forming of the cover element, with the structure of the cover element being designed to clamp the at least one filter bellows on the cover element, 
wherein the structure of at least one of the cover elements has at least one groove having two sides and a bottom which is substantially U-shaped when seen in a section along the longitudinal axis of the filter element, and 
at least one respective cover element bead arranged on two sides of the groove,
wherein in the position of use of the filter element: 
the groove receives the axial end region of at least one of the filter bellows; 
the bottom of the groove rests directly or indirectly against the axial end region of the filter element received in the groove and the two sides of the groove extend parallel to the lateral surface of the at least one filter bellows received in the groove; and 
the cover element beads clamp the at least one filter bellows received in the groove into the groove so as to be secure against slipping, securing the at least one filter bellows to the cover element by a purely mechanical means without use of adhesives or sealants.”

Claim 1 is indefinite because it first references “two cover elements” but then describes “the cover element.”  As such, it is unclear if “the cover element” refers to one of or both of the two cover elements.  For the purpose of examination, “the cover element” is interpreted as “at least one of the cover elements” because this terminology is also used within the claim.
Also, the limitation—"the axial end regions of the at least one filter bellows are each pressed against the cover element”—is indefinite because it indicates that the two axial regions of the filter bellows are pressed against one of the two cover elements.  This does not make sense in the context of the claim, because the two cover elements are provided to cover both axial ends of the filter element.  Therefore, it is unclear how a single cover element could cover both of the axial ends. 
Claim 1 also recites the following limitations:
“the filter element is formed purely by means of a structure of the cover element produced through deforming or reforming of the cover element” in lines 16–17 of the claim; and

“wherein a purely mechanical connection between one of the cover elements and the at least one filter bellows is formed purely by means of a structure of the cover element produced through deforming or re-forming of the cover element” in lines 19–21 of the claim.

The claim is indefinite because it is unclear if both recitations of—"means of a structure of the cover element produced through deforming or re-forming of the cover element”—refer to the same thing.  
The claim is also indefinite because these two limitations appear to be redundant.
Claim 1 also recites—“at least one respective outer cover element bead arranged on two sides of the groove” in line 28 of the claim.  This limitation is indefinite because it is unclear what is meant by the term “respective.”
Claim 1 further recites—“the groove receives the axial end region of at least one of the filter bellows”—in line 28 of the claim.  This limitation is indefinite because “the axial end region” lacks antecedent basis.  Rather, the describes plural “axial end regions.”  


Claim 1 additionally recites:
“the bottom of the groove rests directly or indirectly against the axial end region of the filter element received in the groove and the two sides of the groove extend parallel to the lateral surface of the at least one filter bellows received in the groove”—in lines 29–31 of the claim.  

This limitation is indefinite because the claim previously says that the “at least one filter bellows” rather than the “filter element” is received in the groove.  Also, the “axial end region” lacks antecedent basis, for the same reason stated above.  Furthermore, “the lateral surface” lacks antecedent basis.
Claim 1 also recites the limitation:
“the cover element beads clamp the at least one filter bellows received in the groove into the groove so as to be secure against slipping, securing the at least one filter bellows to the cover element by a purely mechanical means without the use of adhesives or sealants”—in lines 32–34 of the claim.  

This limitation is indefinite because “the cover elements beads” lacks antecedent basis.  Rather, the claim previously references “at least one respective cover element bead.”  Also, the phrase “in the groove into the groove” is redundant.
For the purpose of examination, claim 1 is interpreted to read:
“1.  A filter element for installation in a housing, comprising: 
at least one substantially hollow cylindrical filter bellows of a non-woven fabric wound around a support tube, the at least one hollow cylindrical filter bellows for separating liquid from aerosol; and 
two cover elements designed to cover axial end regions of the at least one filter bellows, 
wherein the axial end regions of the at least one filter bellows are each pressed against one of the two elements 
wherein the at least one filter bellows is fixed in the axial direction; and 
a respective sealing zone is formed between the at least one filter bellows and at least one of the cover elements 
wherein the axial compression is formed by welding a member selected from the group consisting of at least one of [[a]] the support tube and a tension anchor and a mechanical connection to at least one of the cover elements; and 
the filter element is formed purely by means of a structure of at least one of the cover elements at least one cover element, with the structure of the at least one cover element being designed to clamp the filter bellows on the at least one cover element, 
wherein a purely mechanical connection between one of the cover elements and the at least one filter bellows is formed purely by means of a structure of the one cover element produced through deforming or re-forming of the one cover element, with the structure of the one cover element being designed to clamp the at least one filter bellows on the one cover element, 
wherein the structure of at least one of the cover elements has at least one groove having two sides and a bottom which is substantially U-shaped when seen in a section along the longitudinal axis of the filter element, and 
at least one 
wherein in the position of use of the filter element: 
the groove receives one of the axial end regions 
the bottom of the groove rests directly or indirectly against the one axial end region of the at least one filter bellows a lateral surface of the at least one filter bellows received in the groove; and 
the at least one cover element bead clamps 

Claims 2–10 and 12 are indefinite because they depend from claim 1.  Note that claim 11 does not exist.
Additionally, claim 2 recites:
“2.  The filter element according to claim 1, wherein at least one support tube is configured to support the at least one filter bellows,
wherein the groove is additionally formed to receive the support tube or at least one of the support tubes, and wherein the support tube has at least one support tube bead, which is configured to interact with the cover element beads of the groove such that the at least one filter bellows is clamped in the groove, wherein the support tube bead, rests directly against one of the cover element beads.”  

Claim 2 is indefinite because it is unclear if its recitation of—“at least one support tube”—is the same as the support tube described in claim 1.  For the purpose of examination, these support tubes are the same.  
With this interpretation, claim 2 is also indefinite because the phrase—“at least one of the support tubes” is received in the groove—is unclear, as only one support tube has been introduced in the claim.  
Claim 2 is further indefinite because “the cover element beads” lacks antecedent basis.  Claim 1 describes “at least one respective cover element bead” rather than multiple beads.
To overcome these rejections, claim 2 could be rewritten as:
“2.  The filter element according to claim 1, wherein the support tube is configured to support the at least one filter bellows,
wherein the groove is additionally formed to receive the support tube at least one cover element bead 

Claim 3 recites:
“3. The filter element according to claim 1, wherein 
the at least one filter bellows comprises at least two filter bellows, 
wherein the axial end regions the two filter bellows are received in the groove, with the respective filter bellows being spaced apart from one another by means of at least one spacer.”

Claim 3 is indefinite because “the respective filter bellows” lacks antecedent basis.  To overcome this rejection claim 3 could be rewritten as:
“3. The filter element according to claim 1, wherein 
the at least one filter bellows comprises at least two filter bellows, 
wherein the axial end regions the two filter bellows are received in the groove, with the at least two filter bellows being spaced apart from one another by means of at least one spacer.”

Claim 4 recites:
“4.  The filter element according to claim 1, wherein
at least two filter bellows are a primary filter bellows and a secondary filter bellows,
wherein the cover element or at least one of the cover elements has a U-shaped groove for each of the filter bellows.”

Claim 4 is indefinite because it is unclear if the “at least two filter bellows” are part of the “at least one…filter bellows” of claim 1.  For the purpose of examination, the at least two filter bellows in claim 4 are part of the filter bellows of claim 1.
Claim 4 is also indefinite because it is unclear if “the cover element” refers to one of or both of the two cover elements described in claim 1.  To overcome these rejections, claim 4 could be rewritten as:
“4.  The filter element according to claim 1, wherein
the at least one filter bellows comprises at least two filter bellows, wherein the at least two filter bellows are a primary filter bellows and a secondary filter bellows,
wherein two filter bellows.”

Claim 6 recites:
“6. The filter element according to claim 5, wherein
the protective element bead is designed to interact with at least one of the cover element beads such that the cover element is clamped in the protective element, such that the protective element bead rests directly against the cover element bead.”

Claim 6 is indefinite because it is unclear if “the cover element” refers to one of or both of the two cover elements described in claim 1.  
Claim 6 is also indefinite because “the cover element beads” lacks antecedent basis.  Claim 1 describes “at least one respective cover element bead” rather than multiple beads.


To overcome this rejection, claim 6 could be rewritten as:
“6. The filter element according to claim 5, wherein
the protective element bead is designed to interact with the at least one of the cover element bead at least one of the cover elements 

Claim 8 recites:
“8.  The filter element according to claim 1, wherein
for axial compression, at least one of the at least one support tube is welded to at least one of the cover elements.”

Claim 8 is indefinite because claim 1 describes a single support tube rather than multiple support tubes.  To overcome this rejection, claim 8 could be amended to read:
“8.  The filter element according to claim 1, wherein
for axial compression, the support tube is welded to at least one of the cover elements.”
Claim 10 recites:
“10.  The filter element according to claim 1, wherein
the cover element beads are arranged on mutually opposite regions of the sides of the groove.”

Claim 10 is indefinite because “the cover element beads” lacks antecedent basis.  Claim 1 describes “at least one respective cover element bead” rather than multiple beads.  To overcome this rejection, claim 10 could be rewritten as:
“10.  The filter element according to claim 1, wherein
The at least one cover element bead is arranged on mutually opposite regions of the sides of the groove.”


Claim 12 recites:
“12. The filter element according to one of claim 10, wherein, 
when seen in a section transverse to the longitudinal axis of the filter element, the groove is substantially annular and the cover element beads encircle the entire circumference of the sides of the groove.”

Claim 12 is indefinite because “the cover element beads” lacks antecedent basis.  Claim 1 describes “at least one respective cover element bead” rather than multiple beads.  To overcome this rejection, claim 12 could be rewritten as:
“12. The filter element according to one of claim 10, wherein, 
when seen in a section transverse to the longitudinal axis of the filter element, the groove is substantially annular and the at least one cover element beads encircle the entire circumference of the sides of the groove.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7–10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al., 6,579,348 B1 in view of Vandamme et al., US 5,665,479 in view of Wnuk et al., US 2004/0188345 A1.
Regarding claim 1, Winter teaches a tubular filter element.  See Winter Fig. 1, col. 2, ll. 42–46.  The tubular filter element reads on the claimed “filter element.”  Note that the limitation indicating that the filter element is installed in a housing fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the claimed apparatus.  See MPEP 2111.02(II).
The filter element comprises a substantially hollow cylindrical filter mat 5 (i.e., a filter bellows) wound around a support tube arrangement 17 (the “support tube”).  See Winter Fig. 1, col. 2, ll. 60–65.  The limitation requiring that the filter bellows is “for separating liquid from aerosol” fails to patentably distinguish over the prior art, because it describes the intended use of the apparatus rather than its structure.  See MPEP 2114(II).
The tubular filter element comprises a headpiece 1 which covers the upper axial end region of the filter mat 5.  See Winter Fig. 1, col. 2, ll. 42–46.  The headpiece 1 is a “cover element” because it covers the top of the filter element.  
The top axial end region of the filter mat 5 is pressed against the headpiece 1.  See Winter col. 3, ll. 35–40.
The filter mat 5 is fixed in the axial direction by the headpiece 1, because the headpiece 1 is clamped onto the filter mat 5.
A sealing zone is formed between the filter mat 5 and the headpiece 1—which is the area between wall 13 and constriction 11, where a sealing connection is established.  See Winter Fig. 1, col. 2, ll. 54–59.
The support tube arrangement 17 is soldered to the headpiece 1 at soldered connection 19.  See Winter Fig. 1, col. 2, ll. 60–65.  This contributes at least partially to axial compression of the filter element 1, because the solder is in the axial direction, as seen in Fig. 1.  Soldering is a type of welding.  
The filter element is formed purely by means of a structure of at least one of the cover elements produced through deforming or reforming of the headpiece 1, with the structure of the headpiece 1 being designed to clamp the filter mat 5 on the headpiece 1—because the headpiece 1 is clamped onto the filter mat 5 at constriction 11.  See Winter Fig. 1, col. 2, ll. 54–59.  
A purely mechanical connection between the headpiece 1 and the filter mat 5 is formed purely by means of a structure of the headpiece 1 produced through deforming of the headpiece 1, with the structure of the headpiece 1 being designed to clamp the filter mat 5 on the headpiece 1—because the headpiece 1 is secured to the filter mat 5 purely due to the clamp created by constriction 11.  See Winter Fig. 1, col. 2, ll. 54–59.
The structure of the headpiece 1 has a groove that is formed between the constriction 11, wall 13 and head-side edge 3.  See Winter Fig. 1, col. 2, ll. 42–59.  The material in which the constriction 11 is formed and the wall 13 correspond to the “two sides.”  The head-side edge 3 reads on the “bottom.”  The groove is substantially U-shaped, as seen in Fig. 1.  
The constriction 11 reads on “at least one respective cover element bead.”  This is reasonable in light of the disclosure, because the bead can be in the form of a channel-like depression.  See Spec. filed June 26, 2020 (“Spec.”) p. 9, ll. 14–19.
In the position of use of the filter element, the groove receives the top axial end region of the filter mat, as seen in Fig. 1.  
The head-side edge 3 rests directly against the top axial end region of the filter mat 5, as seen in Fig. 1.  The wall 13 and constriction 11 extend parallel to a lateral surface of the filter mat 5 received in the groove, as seen in Fig. 1.
The constriction 11 clamps the filter mat 5 received in the groove so as to be secure against slipping.  See Winter Fig. 1, col. 2, ll. 42–59.  This secures the filter mat 5 to the headpiece 1 by a purely mechanical means without the use of adhesives or sealants, because there is no mention of adhesives or sealants being used.  

    PNG
    media_image1.png
    878
    740
    media_image1.png
    Greyscale

Winter differs from claim 1 because it fails to disclose that the filter mat 5 comprises a non-woven fabric.
But the filter element is typically used to filter polymer melts with the filter mat 5 being constructed from stainless steel.  See Winter col. 1, ll. 16–25.
Vandamme discloses a fiber web used to filter polymer melts.  See Vandamme col. 1, ll. 6–10.  The fiber web comprises a number of nonwoven stainless fiber webs, comprising stainless steel fibers, stacked onto each other.  Id. at col. 2, ll. 20–24.  
It would have been obvious to use the fiber web disclosed in Vandamme as the material in the filter mat 5 of Winter.  This is because the filter mat 5 comprises stainless steel and is used to filter polymer mats, while the fiber web in Vandamme comprises stainless steel and is used for to filter polymer mats.
With this modification, the fiber web of Vandamme would correspond to the “non-woven fabric” because it comprises a plurality of nonwoven webs stacked onto each other.  See Vandamme col. 2, ll. 20–24.
Winter also differs from claim 1 because it fails to explicitly teach two cover elements as claimed.  This is because the bottom half of the filter element is not illustrated in the drawings.  Therefore, while the reference describes one cover element (headpiece 1) at the top of the filter, it does not describe a second cover element, which would generally be located at the bottom end of a filter element.   
But the filter element in Winter is used to filter polymer melts.  See Winter col. 1, ll. 16–25.
Wnuk discloses a filter device, used to filter polymer melts, comprising two fixing components 28, 30 on either end of the filter element.  See Wnuk Fig. 1, [0017].  The fixing components 28, 30 are end caps of the filter element, because they are cap-like structures that support either end of the filter element.  One fixing component 28 is located on the open side of the filter element where purified polymer is discharged through opening 26.  Id.  The other fixing component 30 is on the opposite side of the filter element.  Id.  This fixing component 30 is used as a handle to allow the discharge side to be attached to the mechanism that receives the purified polymer.  Id.

    PNG
    media_image2.png
    549
    783
    media_image2.png
    Greyscale

 In Winter, the headpiece 1 is the mechanism that discharges filtered polymer from the filter element, because the headpiece 1 comprises a central passage 15 for the filtered medium.  See Winter col. 2, ll. 60–62.  It would have been obvious to provide Wnuck’s fixing component 30 on the axial end of the filter element, opposite to the headpiece 1, so to provide a handle to allow the headpiece 1 to be attached to the mechanism that receives the filtered polymer.  This fixing component 30 would correspond to the second end cap required by the claim.
Regarding claim 3, the filter material of Vandamme, which is used to manufacture the filter mat 5, comprises three nonwoven fiber webs stacked onto each other.  See Vandamme col. 2, ll. 34–51.  Therefore the material comprises two outer webs that sandwich an inner web. The two outer webs correspond to the “at least two filter bellows.”  The axial end regions of these two webs would be received in the groove formed between Winter’s constriction 11 and wall 13, in the same way that the axial end of the filter mat 5 is so received.  See Winter Fig. 1.  The two outer webs are spaced apart from each other by the inner web.  The inner web corresponds to the “spacer.”
Regarding claim 4, the two outer fiber webs of the material in Vandamme correspond to the “two filter bellows” for the reasons stated in the rejection of claim 3 above.  One of the webs can be considered a “primary filter bellows” and the other a “secondary filter bellows”—because they are arranged in series, being stacked on each other.  See Vandamme col. 2, ll. 34–51.  
The U-shaped groove formed between the wall 13 and constriction 11 in the headpiece 1 in Winter (the “cover element”) is for each of the two outer fiber webs, because the filter mat 5 (replaced with Vandamme’s filter material) is received in this groove.  See Winter Fig. 1.
Claim 7 requires for the filter element of claim 1, one or more traction rods can be passed through the cover elements.  The limitations of this claim fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Regarding claim 8, the support tube 17 is soldered to the headpiece 1.  See Winter Fig. 1, col. 2, ll. 60–65.  Soldering is a type of welding.  The soldering would create at least some axial compression, because the solder 19 is in the axial direction.  Id. at Fig. 1.
Regarding claim 9, an axial extension of the filter mat 5 (the “filter bellows”) is greater than an axial extension of the support tube 17, as seen in Fig. 1.
Regarding claim 10, the constriction 11 is one “cover element bead” as explained in the rejection of claim 1 above. The notch toward the bottom of the groove is another “cover element bead.”  These beads are arranged on mutually opposite regions of the sides of the groove, as seen in Fig. 1.

    PNG
    media_image3.png
    900
    750
    media_image3.png
    Greyscale

Regarding claim 12, in the filter element of Winter, when seen in a section transverse to the longitudinal axis, the groove between constriction 11 and wall 13 is substantially annular, as seen in Fig. 1.  The constriction 11 (the “at least one cover element bead”) encircles the entire circumference of the sides of the groove, as seen in Fig. 1.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al., 6,579,348 B1 in view of Vandamme et al., US 5,665,479 in view of Wnuk et al., US 2004/0188345 A1 in further view of Thomaides et al., US 5,948,146.
Regarding claim 5, the filter element comprises a tube-shaped protective basket 21 (the “protective element”), configured as a grid-like perforated protective tube.  See Winter Fig. 1, col. 2, ll. 65–67.  The basket 21 completely surrounds the outer lateral surface of the filter mat 5 facing away from the inner cavity.  Id.  The limitation—“for discharging purified gas or for supplying the aerosol to be purified”—fails to patentably distinguish over the prior art because this describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II). 
One of the solid portions of the basket that contacts the filter mat 5 corresponds to the “protective element bead.”  It is designed to clamp the basket 21 on the outer lateral surface of the filter mat 5 to be secure against slipping, because the basket 21 is held against the filter mat by the structure of the basket 21.
Winter differs from claim 5 because it fails to disclose that the basket 21 is manufactured from metal, as the reference is silent as to the material that the basket 21 is made from.
But Thomaides disclose s a metal cage 204 that is used to support the outer lateral surface of a cylindrical filter material.  See Thomaides Fig. 1, col. 4, ll. 43–61.  It would have been obvious for the basket 21 in Winter to be manufactured from metal, because this is a common material for constructing similar filter supporting cages.  A person of ordinary skill in the art would have expected metal to be a suitable material to make the basket 21, because other components, such as the filter mat 5, are metallic.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of U.S. Patent No. 10,717,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–12 of U.S. Patent No. 10,717,033 substantially correspond to claims 1–12 of instant application.
It is noted that instant application is a divisional of U.S. Application No. 15/964,905 (the ’905 Application), which is now U.S. Patent No. 10,717,033.  But the prohibition against double patenting does not apply because the claims of the instant application and the claims of the ’905 Application are not consonant with the restriction requirement dated Mar. 22, 2019 for the ’905 Application.  See MPEP 804.01.  In that restriction requirement, Invention I (claims 1–17) was drawn to a filter element, while Invention II (claim 18) was drawn to a method for manufacturing a filter element.  Invention I was elected.  Here, claims 1–10 and 12 of instant application are drawn to a filter element, rather than a method of manufacturing a filter element.  So the claims of instant application and the claims of the ’905 Application are not consonant with the restriction requirement dated Mar. 22, 2019 for the ’905 Application.  
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the 112(b) and double patenting issues are addressed.
Claim 2 requires for the filter element of claim 1, the groove is formed to receive the support tube, with the support tube having a support tube bead configured to interact with the cover element beads.   
Winter fails to disclose this feature because the support tube 17 is outside of the groove formed between construction 11 and wall 13, as seen in Fig. 1.  
Claim 6 requires for the filter element of claim 5, the protective element bead is designed to interact with the at least one cover element bead such that the protective element bead rest directly against the cover element bead.
In Winter, the constriction 11 corresponds to the “cover element bead” and one of the solid portions of the basket 21 is the “protective element bead.”  The solid portions of the basket 21 do not rest directly against the constriction 11, because the basket 21 is outside of the constriction, as seen in Fig. 1. 
Claims 2 and 6 are also allowable over Muller et al., DE 1116635, which is an “X” reference listed on the International Search Report dated Sept. 09, 2016 for PCT/EP2016/053761, which is in the same patent family as instant application.  This reference was cited by the Applicant as Foreign Patent Document No. 4 in the IDS filed Sept. 26, 2017 in the U.S. Application No. 15/694,905 (the ’905 Application), which is a parent of instant application.  This reference is the 12-page Foreign Reference filed Sept. 26, 2017 in the ’905 Application.
Muller illustrates a filter element with similar structure as described in claims 1, 2 and 6.  In particular, it teaches a sleeve 4, which is analogous to the “cover element” in claim 1.  The sleeve 4 has a U-shaped groove that receives an axial end of a filter material 2 and tubular support 1.  But Muller differs from claims 1, 2 and 6 because it does not teach a bead arranged on two sides of the groove.  Also, there is no description that the sleeve 4 is welded to anything.   

    PNG
    media_image4.png
    595
    740
    media_image4.png
    Greyscale

The other two “X” references listed on the International Search Report (DE1753651U1 and DE102009010998A12) fail to teach the structural features described in claims 1, 2 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/
Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DE1753651U was cited as Foreign Patent Document No. 3 in the IDS filed Sept. 26, 2017 in the ’905 Application.  It is the 16-page Foreign Reference filed Sept. 26, 2017 in the ’905 Application.
        
        2 DE102009010998A1 was cited as Foreign Patent Document No. 5 in the IDS filed Sept. 26, 2017 in the ’905 Application.  It is the 9-page Foreign Reference filed Sept. 26, 2017 in the ’905 Application.